Citation Nr: 1739155	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected anxiety.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status.

3.  Entitlement to SMC, at a rate higher than that based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1942 to December 1945.

The issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision denying an increased rating for anxiety, and a March 2015 rating decision denying SMC, by a Regional Office (RO) of the Department of Veteran's Affairs (VA) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Anxiety

The Veteran was provided an August 2013 VA examination, wherein the examiner indicated that there were no changes since an earlier 2003 examination.  Neither the 2013 or 2003 examinations discuss symptoms such as panic attacks or suspiciousness; however, in his claim for an increased rating the Veteran indicated that he experienced panic attacks.  This suggests that his symptoms were not adequately addressed in his most recent examination.  The Board finds that another VA examination is necessary to adequately evaluate the current level of severity of the Veteran's anxiety.  As such, remand is warranted.


SMC

The Veteran's anxiety, irritable bowel syndrome (IBS), and appendectomy scar are service-connected, and his combined disability rating is 50 percent.  The Veteran contends that he is entitled to SMC for his service-connected disabilities.  The Board notes that the question of entitlement to SMC is intertwined with the remanded question of entitlement to an increased rating for anxiety.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The only issue previously described on appeal was entitlement to SMC based on the need for regular aid and attendance; however, the Veteran is deemed to be seeking the highest SMC rating available.  As such, the Board is remanding both SMC and the question of whether a higher SMC is warranted because of service-connected disabilities, and finds that another examination is necessary.  

The Veteran was provided an October 2014 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner listed GERD, peptic ulcer disease, hyperlipidemia, vitamin B12 deficiency, deconditioning and falls as the diagnoses requiring the level of assistance described in the examination, which included requiring twenty-four hour assistance and supervision for activities of daily living, personal care, and for leaving the home or premises.  Where the examination fails to attribute the Veteran's incapacity to specific service-connected conditions, which cannot be discerned from this report, remand is necessary.  On remand, it is necessary for an examiner to distinguish the impact of the individually service-connected disabilities, so that the RO can ascertain the highest SMC available to the Veteran.  

Finally, the Board observes that in July 2015 the Veteran was found incompetent to handle disbursement of VA funds, and a fiduciary was appointed.  The Board observes that this is not a finding of overall complete incompetence.  In September and November 2015 the Veteran withdrew his Travel Board hearing request, prior to certification to the Board.  Nevertheless, his fiduciary for the disbursement of funds in August 2017 requested a Board hearing to be conducted without the Veteran's presence, but with the representative alone, in light of the Veteran's health and age.  As such, and because the issues are being remanded, the Board requests that the RO clarify with the Veteran and his representative, whether a hearing is sought.  If so, the Veteran should be scheduled for such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify with the Veteran and his representative whether a Travel Board hearing is still desired.  If one is still desired notify the Veteran and his representative in writing at the most current address available and place the written notification in the record.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a copy of this REMAND and access to Virtual VA and VBMS must be provided to the examiner.

After reviewing the entire record, including any lay and medical statement, the examiner is requested to provide an opinion regarding the current severity of the service-connected anxiety.  The examiner should discuss how the Veteran's anxiety impairs him socially and occupationally, making certain to list ALL symptomatology of the disability.  The examiner should provide rationale for all opinions expressed.

3.  Then, schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine whether regular aid and attendance is required by the Veteran, to include whether there is a need for a higher level of care.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The electronic claims folder, to include VBMS and Virtual VA records, should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail.

If the Veteran is unable to attend a VA examination due to his current medical condition, the AOJ should attempt to arrange for an on-site examination by the VA examiner at the Veteran's current residence.  If an on-site examination is not possible, the VA examiner is asked to offer the requested opinions following a comprehensive review of the claims file.

The VA physician is requested to offer the following opinions:

Is it at least as likely as not (a probability of 50 percent or greater) that the service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime)?

Is it at least as likely as not that the Veteran's service-connected disabilities, as a whole and without consideration of other disabilities, result in such impairment that it would require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?  Specifically differentiate which service-connected disability results in which impairment where possible.  To assist in determining whether a service-connected disability amounts to "loss of use" the examiner should provide a detailed objective description of remaining function, quantitative assessment of strength, and description of any pain that affects use.

If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?  If a relative or other member of the Veteran's household performs personal health-care services, he or she must be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




